Citation Nr: 1010911	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
personality disorder.

2.  Entitlement to service connection for a psychiatric 
disability, other than a personality disorder, to include 
depression and bipolar disorder.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to April 
1988 and again from March 1989 to September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from December 2002, January 2004 and August 2004 
rating decisions of the St. Louis, Missouri Regional Office 
of the Department of Veterans Affairs (VA).  The December 
2002 rating decision found that new and material evidence had 
not been received to reopen a claim for service connection 
for a mixed personality disorder.  A notice of disagreement 
with that determination was received in April 2003, although 
a statement of the case was not thereafter issued until March 
2005.  The Veteran submitted a timely appeal.  The January 
2004 rating decision, in pertinent part, denied entitlement 
to service connection for asthma, and continued the 
determination that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a personality disorder.  The August 2004 
rating decision, in pertinent part, denied service connection 
for a back disability, and a bipolar disorder with dysthymic 
disorder.  The claims folder was subsequently transferred to 
the Wichita, Kansas, Regional Office (RO).

In a May 2007 decision, the Board, in pertinent part, denied 
the issue of entitlement to service connection for a back 
disability and remanded the issues of entitlement to service 
connection for asthma, entitlement to service connection for 
a psychiatric disability, other than a personality disorder, 
to include depression and bipolar disorder, and the issue of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
personality disorder.

The Veteran appealed the Board's May 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a December 2008 Order, granted a December 2008 Joint 
Motion for Partial Remand of the case to the Board.  Although 
not specifically stated in the Court's Order, such Remand 
action serves to vacate that portion of the Board decision 
which denied entitlement to service connection for a back 
disability.  The Joint Motion did not disturb that portion of 
the Board's May 2007 decision which remanded the issues of 
entitlement to service connection for asthma, entitlement to 
service connection for a psychiatric disability, other than a 
personality disorder, to include depression and bipolar 
disorder, and the issue of whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a personality disorder.  Hence, such 
issues remain before the Board for appellate consideration.

The issues of entitlement to service connection for asthma, 
and entitlement to service connection for a psychiatric 
disability, other than a personality disorder, to include 
depression and bipolar disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a back disability was initially demonstrated years after 
service and has not been shown to be causally related to the 
Veteran's service.

2.  A January 1996 rating decision denied entitlement to 
service connection for a mixed personality disorder, and no 
appeal was taken from that determination.

3.  Service connection for a personality disorder is 
precluded by law.




CONCLUSIONS OF LAW

1.  The unappealed January 1996 rating decision which denied 
entitlement to service connection for a mixed personality 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  A personality disorder is not a disability for which 
compensation may be awarded; new and material evidence has 
not been received, and the claim is not reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.303(c) (2009).

3.  A low back disability was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and respond by providing the appellant with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the 
appellant in June 2003, June 2004, May 2005, March 2006, and 
June 2007, that informed him of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence, and notified him that a 
disability rating and effective date will be assigned in the 
event of award of any benefit sought per Dingess/Hartman.  
The May 2005 and June 2007 VCAA notice letters satisfied the 
notice requirements with regard to Kent.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA treatment 
records.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record does not demonstrate that the Veteran has been 
provided a VA examination.  However, the Board finds that no 
VA examination or opinion is necessary to satisfy the duty to 
assist in this case.  In this regard, under 38 U.S.C.A. § 
5103A(d)(2), VA must obtain a medical opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
opinion is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  In this case, as 
discussed in greater detail below, there is no indication 
that the Veteran's current back disability can be associated 
with an in-service event.  Further, service connection is 
precluded by law for a personality disorder.  38 C.F.R. 
3.303(c).  In such circumstances, there is no duty to obtain 
a medical opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  Thus, based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

VA promulgated amended regulations implementing the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  There 
was a new provision, 38 C.F.R. § 3.156(a), which redefined 
the definition of "new and material evidence."  This 
provision is applicable only for claims filed on or after 
August 29, 2001.  The appellant's claim to reopen the service 
connection claim in question was received after such date.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Legal Analysis

A.  Whether new and material evidence has been received to 
reopen a claim for service connection for a personality 
disorder.

Service connection for a mixed personality disorder was 
denied by a rating decision in January 1996.  The January 
1996 rating decision held that a personality disorder was not 
a disability within the meaning of applicable legislation 
governing the award of compensation benefits for which 
service connection may be granted.  Notice of the 
determination, and the Veteran's appellate rights, were 
issued that same month.  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105.  
The Veteran filed a claim to reopen in February 2002.  

In order to establish service connection on a direct-
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
provisions of 38 C.F.R. § 3.303 (c) which were applicable at 
the time of the prior final denial, held that a personality 
disorder was not a disability within the meaning of 
applicable legislation governing the award of compensation 
benefits for which service connection may be granted.  The 
provisions of 38 C.F.R. § 3.303 (c) remain applicable to 
date.  As such, service connection for a personality disorder 
is precluded by law, and no new and material evidence may be 
received which could satisfy the element of current 
disability for which service connection may be granted, which 
was missing at the time of the prior final denial.  

As service connection for a personality disorder is precluded 
by law, new and material evidence may not be received to 
reopen the claim.  The appeal is denied.

B.  Entitlement to service connection for a back disability.

The Veteran asserts that service connection is warranted for 
a back disability.  In order to establish service connection 
on a presumptive basis, any back arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  
However, in this case, there is no evidence that the Veteran 
has arthritis.  Hence, the Board finds that the preponderance 
of the evidence is against a grant of service connection on a 
presumptive basis for a current back disability.

In order to establish service connection on a direct-
incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  With respect to a current disability, the 
record reflects that since 2002, the Veteran has been 
diagnosed with, and treated for, a back disability that has 
been variously diagnosed as degenerative disc disease and a 
herniated disc.

With respect to an in-service injury or disease, the 
Veteran's service treatment records are silent for complaints 
of, or treatment for a back disability.  Indeed, Veteran's 
July 1991 separation examination shows that the Veteran 
denied experiencing recurrent back pain and the examiner from 
such examination reported that the Veteran's spine and 
musculoskeletal system were normal.

Moreover, no competent clinical evidence of record 
establishes that the Veteran's current back disability, 
initially demonstrated by the record years after service, is 
etiologically related to any incident of service.  Therefore, 
in the absence of any competent medical evidence that the 
Veteran's current back disability is etiologically related to 
service, and in the absence of demonstration of continuity of 
symptomatology, including by credible lay evidence, as 
discussed below, the Board finds that the initial 
demonstration of a back disability in 2002, years after the 
Veteran's discharge from service, to be too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current back disability is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The Board 
acknowledges that during a December 2002 VA orthopedic 
evaluation, the Veteran reported experiencing "chronic low 
back pain of about ten years duration."  Likewise, during an 
April 2003 VA physical therapy evaluation, the Veteran 
related a history of chronic low back pain with radiation to 
the left buttocks and posterior left for approximately ten 
years.  The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced back pain in 
service and back pain since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  The Board acknowledges that it cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, such lack of contemporaneous evidence is for 
consideration in determining credibility.  In this regard, 
although in December 2002 and April 2003, the Veteran 
reported a ten year history of back pain, the Board again 
notes that the record is devoid of objective evidence of a 
back disability until 2002, years after service.  Moreover, 
the Veteran's statements are inconsistent with his statement 
on VA examination in September 1995 when he reported that he 
had no physical complaints at that time except for chronic 
sinusitis.  As such statement was made more contemporaneous 
to service, the Board finds that it is more credible as to 
his then disability status.  Moreover, his September 1995 
claim for compensation benefits did not note a back 
disability when he listed the "Nature and History of 
Disabilities."  On psychiatric hospitalization from April to 
June 1995, the complained of physical disability (sinusitis) 
with no reference to a back complaint at any time during the 
multiple month hospital stay.  As such, the Board finds that 
the Veteran's assertions as to continuity of symptomatology 
of a back disability since service are less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's back disability 
is related to any incident of service, and in the absence of 
demonstration of continuity of symptomatology of his back 
disability since service, including by credible lay evidence, 
the Board finds that the negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of his claim.  As a result, the Board finds that the 
Veteran is not entitled to a grant of service connection on a 
nonpresumptive direct-incurrence basis for his current back 
disability.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a back disability and the claim 
must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a personality 
disorder, and the appeal is denied.

Entitlement to service connection for a back disability is 
denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

With respect to the claims of entitlement to service 
connection for asthma and a psychiatric disability, other 
than a personality disorder, to include depression and 
bipolar disorder, the May 2007 Board remand instructed that 
the Veteran be afforded a VA examination and opinion to 
determine the nature and etiology of such disabilities.  

Specifically, the Board found that a VA opinion as to the 
etiology of the Veteran's psychiatric disability, other than 
a personality disorder, was necessary because the record 
reflects that the Veteran has been diagnosed with and treated 
for a disability that has been variously diagnosed as bipolar 
disorder, bipolar affective disorder, major depression, and 
dysthymic disorder.  Likewise, his service treatment records 
reflect that in May 1991, he complained of mental problems 
manifested by severe nervousness and anger.  However, the 
record did not contain an opinion about the etiology of the 
Veteran's psychiatric disability, other than a personality 
disorder.

The Board also found that a VA examination and clinical 
opinion was necessary with respect to the Veteran's claim for 
entitlement to service connection for asthma because although 
the record reflects that the Veteran reported that asthma 
pre-existed service, and the record demonstrates that he 
experienced shortness of breath that was possibly asthma 
while in service, the record did not reflect that the Veteran 
had been afforded a VA examination and clinical opinion to 
determine whether such asthma was incurred in or aggravated 
by active service.  

The record demonstrates that the Veteran was scheduled for VA 
respiratory and mental examinations at the Topeka, KS VA 
Medical Center (VAMC) in November 2008, but that he failed to 
report for them.  A January 2009 Deferred Rating Decision 
shows that the Veteran failed to report for his November 2008 
examinations because he had changed his address.  The RO 
indicated that the Veteran was to be rescheduled for another 
VA examination at the Kansas City VAMC.  Thereafter, the 
Veteran was scheduled for, but failed to report for, VA 
examinations in February 2009.  However, in a March 2009 
statement, the Veteran's attorney indicated that the Veteran 
failed to report for his examinations because of the severity 
of his psychiatric symptoms and a lack of transportation.  
The attorney also requested that the Veteran be examined at 
the VA outpatient clinic in Paola, KS, if possible.   
Thereafter, the record demonstrates that the Veteran was 
scheduled for another VA examination at the Kansas City VAMC 
in June 2009, but that he refused to be examined at that 
location and only wanted to be examined at the Paola, KS 
clinic.  As a result, in an October 2009 Supplemental 
Statement of the Case, the RO, which indicated that the Paola 
VA clinic was not equipped to perform VA examinations, 
readjudicated the Veteran's issues based on the evidence of 
record.

In a January 2010 statement, the Veteran's attorney urged the 
Board to find that the duty to assist should include the 
rescheduling of the Veteran's examinations at a time that he 
could arrange transportation to the Kansas City VAMC, 
transporting the Veteran from his current residence to the 
Kansas City VAMC, or providing him examinations at a VAMC 
that he currently has access to, namely, the Paola VA 
outpatient clinic.  The Board notes that the Veteran is free 
to avail himself of all VA transportation services to which 
he is deemed entitled, and has not shown that he has been 
refused any VA transportation service to which he is 
entitled.  The RO, in its October 2009 Supplemental Statement 
of the Case, specifically indicated that the Paola VA 
outpatient clinic was not equipped to perform VA 
examinations.  Therefore, any additional attempts to schedule 
the Veteran for VA examinations at such location would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board finds that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
notes that on two occasions the Veteran has failed to report 
for his scheduled VA examinations.  Thus, the Board finds 
that any further attempts to schedule the Veteran for 
additional VA examinations with respect to the issues on 
appeal would result in needless delay, and are, thus, 
unwarranted.

However, the Board observes that the record does not 
demonstrate that the RO has attempted to forward the 
Veteran's claims file to pertinent VA examiners to review the 
evidence of record and provide requisite opinions based on 
such evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to the appropriate VA clinician 
to determine the nature and etiology of 
his psychiatric disabilities, other than 
personality disorder.  The examiner 
should identify all psychiatric 
disabilities found to be present.  

After reviewing the claims file, the 
examiner should be requested to furnish 
an opinion concerning, whether it is at 
least as likely as not that any of the 
Veteran has a currently diagnosed 
pyschiatric disability, other than 
personality disorder, that is 
etiologically related to his reported in-
service psychiatric symptomatology, to 
include complaints of severe nervousness 
and anger in May 1991.  The rationale for 
all opinions expressed should be set 
forth.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination. 

2.   The Veteran's claims file should 
then be forwarded to the appropriate VA 
clinician to determine the nature and 
etiology of his asthma. 

After reviewing the claims file, the 
examiner should be requested to furnish 
an opinion concerning (1) whether the 
Veteran has current asthma, (2) whether 
it is clear and unmistakable that asthma 
was present on entrance to service, and, 
if so, whether it is at least as likely 
as not that such preexisting asthma 
disability was aggravated by the 
Veteran's service in the military or, in 
the alternative, (3) whether it is at 
least as likely as not that the Veteran 
has a current asthma disability that is 
etiologically related to his service in 
the military.

The rationale for all opinions expressed 
should be set forth.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

4.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, then the Veteran and his 
attorney should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


